DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the amendments filed 13 January 2022 for the application filed 22 June 2018. Claims 1, 2, and 5-9 are pending:
Claims 3, 4, and 10-21 have been canceled; and
Claim 1 has been amended.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/523,379, filed 22 June 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with SCOTT BRAIRTON on 13 January 2022.
The application has been amended as follows:
Claim 1, near the end of the claim, lines 23-25, should be amended as: “…on one side of a first paddle of the multiple paddles and mounted at an opposite end to an inner surface of the extraction basket on an opposite side of a second paddle of the multiple paddles such that…”.

Allowable Subject Matter
Claims 1, 2, and 5-9 are allowed.

The claimed invention is directed toward an extraction system that utilizes an extraction vessel having a basket disposed along the length of the vessel; said basket comprises a mesh material and has multiple paddles distributed along the length of the basket on the inner surface of the basket. The vessel further includes a rotation mechanism that rotates the basket. The basket further includes multiple fixed crossbars running the length of the basket orthogonally oriented to the axis of rotation, spanning the diameter of the basket, and further oriented such that each crossbar is rotationally offset from an adjacent crossbar and is mounted onto one side of a first paddle at one end and mounted onto the other side of a second paddle at the other end. This extraction system as claimed is not disclosed or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777